Title: To Thomas Jefferson from Albert Gallatin, 16 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     March 16th 1808
                  
                  The 7th Section of the Embargo act seems to require the adoption of some general rule for its execution.
                  The President is authorised to grant permission &c.—, if he shall be satisfied by the proofs exhibited that the parties had property of value in any port &c.
                  Three questions arise on that section.
                  1. Are the words  is authorised imperative?, or do they leave a discretion even in those cases where the President is satisfied that the parties had property abroad.
                  
                      
                      If the words be imperative, the President has no discretion in that respect, & must grant permission, provided he is satisfied of the other facts.
                  If they are not imperative and leave a discretion, what principles shall be adopted in deferring or granting permission?
                  
                      
                      I incline to the opinion that the words are imperative
                  2. What proofs shall satisfy the President that the property is abroad as stated? The words are “Statement or account current on oath, or such other proof as the nature of the case will admit or the President may require. From these expressions it seems that the President has full power to decide on the species of proof. Can any general rules be adopted or shall each case stand on its own ground? I will only observe that if in a single instance we admit that statement of the party — on his own oath without any other proof, it must be admitted in all cases, as it would be invidious to discriminate between characters.
                  3. Property of value— To what sum shall this be fixed? I think that the only rule will be to grant permission for tonnage in proportion to the value & nature of such property. Thus if a man has 10,000 dollars, which can be remitted only in Rum, he may be allowed a vessel of such tonnage as would carry 10,000 drs. worth of Rum. Several men having property in the same place may unite when the property of each would not be sufficient to load a vessel.
                  
                      
                      But, on that point, the question may arise whether we will permit the importation of any articles in payment of the property abroad? I think that we cannot, as the law now stands, refuse it. Yet, the effect on the embargo system will be very different according to the principle adopted on that point. Thus it has been stated that Jamaica owes at this moment 2,000,000 dollars to N. York alone. But suppose it to be only one million.   Three or four fast sailing vessels would be sufficient to bring that property in specie: but supposing it to be brought half in sugar & half in rum, it would require seven or eight thousand tons of shipping or about 40 ships of 200 tons.
                  You have mentioned that you wanted a consultation on that subject; and I have thrown these hints for the purpose of previously bringing the questions before you. As we are oppressed with applications, it is desirable that you should form a determination as soon as possible. The remainder of the Section consists of provisos which may be executed by the collectors.
                  The act & copy of a circular are enclosed.
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
               